Title: To James Madison from Charles Yancey, 9 January 1823
From: Yancey, Charles
To: Madison, James


                
                    Dear Sir,
                    Richmond 9th. January 1823
                
                Yours of the 4th Instant has been Recd. & I feel much honored in Communicating it to Mr. Crawford, the Editor of The Va. Times: shortly to Issue from here. He will be here in a few days, & I shall take his Rect. for $5. enclosed by you, for the paper in question to be sent on &c. I sincerely hope it May prove satisfactory. Yours truly & sincerely
                
                    Charles Yancey of
                    Richmond Va.
                
            